Per Curiam.
The appellant was the plaintiff below. He moved for a continuance of the cause, but his motion was overruled, and he excepted. The cause being thereupon called for trial was dismissed for want of prosecution.
The appellant afterward, at the same term, moved to set aside the dismissal, but this motion was overruled, and he excepted. ,
These rulings are assigned for error.
The affidavits on which these rulings were based are too long to be herein set out, but we are satisfied from reading them that a good cause was shown for a continuance, and that the court erred in overruling the motion therefor.
The judgment below, dismissing the cause, is reversed, with costs, and the cause remanded for further proceedings.
Downey, C. J., having been of counsel for one of the parties, did not participate in the decision.
Petition for a rehearing overruled»